Exhibit 10.2

HUMANA INC.

EXECUTIVE SEVERANCE POLICY

This Humana Inc. Executive Severance Policy has been adopted by the
Organization & Compensation Committee (the “Committee”) of the Board of
Directors of the Company to apply to selected executive employees of the
Company. Executives will be eligible for coverage under the Policy for the
payment of severance benefits upon termination of employment under certain
circumstances, subject to the conditions set forth below. This Policy shall be
effective as of the Effective Date as provided herein.

1. Definitions. For purposes of this Policy, the following terms shall have the
following meaning:

“Annual Base Salary” shall mean an Executive’s stated annual compensation
without regard to any bonus, perquisite or other benefits.

“Annual Bonus” means the annual bonus or incentive compensation payable to
Executive under the Company’s annual bonus or incentive compensation program in
which Executive participates from time to time.

“Cause” means (i) a felony conviction of Executive, (ii) the failure of
Executive to contest prosecution for a felony, or (iii) Executive’s willful
misconduct or dishonesty, any of which is determined by the Compensation
Committee to be directly and materially harmful to the business or reputation of
the Company or any of its subsidiaries.

“Company” means Humana Inc., a Delaware corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Compensation Committee” means the Organization and Compensation Committee of
the Board of Directors of the Company.

“Date of Termination” means the effective date of the relevant Executive’s
termination of employment with the Company.

“Effective Date” means January 1, 2018, or such later date as determined by the
Compensation Committee with respect to an Executive.

“Executive” means Executive Officers of the Company and such other individuals
as identified by the Compensation Committee, in each case employed by the
Company or an affiliate of the Company on a full-time or part-time basis.
Individuals will continue to be deemed an “Executive” eligible for the rights
and benefits under this Policy for a period of twelve (12) months following a
change in role or title at the Company that would otherwise have caused the
individual to cease to be an eligible Executive Officer or other individual
identified by the Compensation Committee as eligible.



--------------------------------------------------------------------------------

“Executive Officer” shall include those executive officers designated by the
Board under Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended.

“Policy” means this Humana Inc. Executive Severance Policy.

“Separation from Service” means a termination of the employment relationship of
the Executive with the Company or an affiliate within the meaning of
Section 409A of the Code and Treasury Regulation section 1.409A-1(h) or any
successor thereto.

“Severance Period” means (i) for Executives reporting directly to the Chief
Executive Officer (the “CEO Direct Reports”), 18 months following the Date of
Termination and (ii) for all other Executives, 6 months plus 2 weeks per year of
completed service.

2. Term of Policy. The term of this Policy shall begin on the Effective Date and
shall continue in effect until modified or terminated by the Company pursuant to
Section 13 hereof.

3. Termination. The Company may terminate the employment of Executive for any
reason and at any time. In the event that the Company terminates the employment
of Executive without Cause, Executive shall be entitled to the following rights
and benefits under this Section 3:

3.1 Severance Benefits. Subject to Executive’s compliance with all terms of this
Policy, including, without limitation, Sections 5 and 6 hereof:

(i) Salary Continuation Payments. The Company will pay Executive salary
continuation through the Severance Period at an annual rate equal to Executive’s
then-current Annual Base Salary; provided that any payments that would otherwise
be paid during the Severance Period that remain outstanding as of March 15 of
the year following the year during which the Date of Termination occurred shall
be paid in a lump sum on such date. Salary continuation under this Section 3.1
shall be paid on a bi-weekly basis in accordance with the Company’s customary
payroll practices with the first payment to be made in accordance with Section 5
hereof, subject to the accelerated payment of the remaining amounts in
accordance with the prior sentence.

(ii) Pro-Rata Bonus. The Company will pay Executive an amount equal to the
product of (A) the Annual Bonus, if any, that Executive would have earned for
the calendar year in which the Date of Termination occurs, based on achievement
of the applicable performance goals for each such calendar year, as uniformly
applied to other Executives who remain employed through the end of the
applicable performance period and (B) a fraction, the numerator of which is the
number of days Executive was employed by the Company during the calendar year of
termination, and the denominator of which is the number of days in such calendar
year. This amount shall be paid on the date that Annual Bonuses are normally
paid, but in no event later than March 15th of the year following the year in
which the Date of Termination occurs.

(iii) Continued Health Benefit Coverage. The Company will provide to each
Executive and Executive’s eligible dependents, through the end of the
(i) Severance Period or (ii) the effective date of Executive’s coverage under
equivalent benefits from a new employer



--------------------------------------------------------------------------------

(provided that no such equivalent benefits shall be considered effective unless
and until all pre-existing condition limitations and waiting period restrictions
have been waived or have otherwise lapsed), at the Compensation Committee’s
option, either (A) continued medical and dental coverage under the Company’s
health care plan at the same level of coverage to which such Executive was
entitled on the Date of Termination, subject to eligibility requirements and
other conditions contained in the plan, including the requirement that Executive
continue to pay the “employee portion” of the cost thereof, or (B) equivalent
benefits (or equivalent cash value, payable on an after-tax basis), as
determined in the sole reasonable discretion of the Compensation Committee. The
coverage provided pursuant to this Section 3.1(iii) shall be in satisfaction of
the Company’s obligation to provide coverage under the Consolidated Omnibus
Budget Reconciliation Act (COBRA).

(iv) Outplacement Services; Financial Planning. The Company will provide an
Executive who is a CEO Direct Report or otherwise designated by the Committee
with: (i) financial planning services during the one year period immediately
following the Date of Termination on the same terms as the financial planning
services were provided to such Executive immediately prior to the Date of
Termination; and (ii) outplacement services through an outplacement firm of the
Company’s choosing at a level of services to be determined by the Company, with
such services to extend until the earlier of (A) one year following the Date of
Termination or (B) the date Executive secures full time employment.

3.2 Accrued Rights. Within fifteen (15) business days following the Date of
Termination, the Company will pay or provide Executive with (i) all accrued but
unpaid base salary through the Date of Termination, (ii) vacation pay accrued
but not used in accordance with the Company’s vacation pay policy, (iii) any
previously awarded but unpaid Annual Bonus for a completed calendar year prior
to the Date of Termination, (iv) any unreimbursed business expenses that are
reimbursable under the Company’s business expense policy, and (v) all rights and
benefits under the employee benefit plans of the Company in which Executive is
then participating, (collectively, the “Accrued Rights”).

3.3 No Additional Rights. Except as provided in this Section 3, Executive’s
participation under any benefit plan, program, policy or arrangement sponsored
or maintained by the Company shall be treated in accordance with the terms of
the applicable plan. Without limiting the generality of the foregoing,
Executive’s eligibility for and active participation in any of the retirement
plans maintained by the Company will end on the Date of Termination and
Executive will earn no additional benefits, including, without limitation, any
additional service credit, under those plans after that date. Executive shall be
treated as a terminated employee for purposes of all such benefit plans and
programs effective as of the Date of Termination, and shall receive all payments
and benefits due under such plans and programs in accordance with the terms and
conditions thereof.

4. Other Terminations. The Company may terminate the employment of Executive for
any reason and at any time. In the event that the Company terminates the
employment of Executive during the term of the Policy, other than a termination
of employment by the Company for Cause, the Company will pay or provide
Executive with all Accrued Rights. Executive may terminate his or her employment
for any reason and at any time and shall not be entitled to any payments or
benefits under this Policy by reason of such termination of



--------------------------------------------------------------------------------

employment from the Company. This Policy shall have no effect on the rights and
benefits to which an Executive is entitled upon retirement under (without
limitation) any retirement or savings plan of the Company, which shall be
governed exclusively by the terms of such plans and agreements, as applicable.

5. Release.

5.1 As a condition precedent to receiving the payments and benefits as provided
herein, Executive will execute (and not revoke) a general release of claims (the
“Release”), in a form provided by the Company. If Executive fails to execute and
deliver the Release, or revokes the Release, Executive agrees that he shall not
be entitled to receive the payments and benefits described herein. For purposes
of this Policy, the Release shall be considered to have been executed by
Executive if it is signed by Executive’s legal representative in the case of
legal incompetence or on behalf of Executive’s estate in the case of Executive’s
death.

5.2 Except as otherwise specified or agreed to by Executive and the Company,
payment of any amounts described hereunder that are subject to the Release will
begin on the 60th day following the Date of Termination, with the first such
payment to include any amounts attributable to payroll intervals occurring prior
to such date, provided, however, that, to the extent that the payments are
exempt from Section 409A of the Code, such exempt payments shall be made
beginning with the first payroll date following the effectiveness of the
Release.

6. Restrictive Covenants. In consideration of Executive’s employment by the
Company and the rights and benefits of Executive provided by this Policy,
Executive will enter into agreements that contain certain covenants regarding
non-competition, non-solicitation, non-disparagement and specific enforcement
with the restricted period for the non-competition and non-solicitation
covenants to be (i) for the CEO Direct Reports, 18 months following the Date of
Termination and (ii) for all other Executives, 12 months following the Date of
Termination.

7. Section 409A.

7.1 Compliance. It is intended that this Policy be exempt from the provisions of
Section 409A of the Code and this Policy shall be construed, administered, and
governed in a manner consistent with this intent. If and to the extent that any
payment or benefit under this Policy is determined by the Company to constitute
“non-qualified deferred compensation” subject to Section 409A of the Code and is
payable to Executive by reason of Executive’s termination of employment, then
such payment or benefit shall be made or provided to Executive only upon a
Separation from Service as defined for purposes of Section 409A of the Code.
Each severance payment under this Policy will be considered a “separate payment”
and not one of a series of payments for purposes of Section 409A of the Code. To
the extent that any benefits to be provided to Executive pursuant to this Policy
are considered nonqualified deferred compensation and are reimbursements subject
to Treasury Regulation Section 1.409A-3(i)(1)(iv), then (i) the reimbursement of
eligible expenses related to such benefits shall be made on or before the last
day of the Executive’s taxable year following the Executive’s taxable year in
which the expense was incurred and (ii) notwithstanding anything to the contrary
in this Policy or any plan providing for such benefits, the amount of expenses
eligible for reimbursement



--------------------------------------------------------------------------------

during any taxable year of the Executive shall not affect the expenses eligible
for reimbursement in any other taxable year. Nothing in this Policy will provide
a basis for any person to take action against the Company or its affiliates
based on matters covered by Section 409A of the Code and in no event will the
Company or its affiliates be liable for any additional tax, interest or
penalties that may be imposed on Executive under Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code.

7.2 Six Month Delay for Specified Executives. To the extent that any amount
payable or benefit to be provided under this Policy constitutes a nonexempt
“nonqualified deferred compensation plan” (as defined in Section 409A of the
Code) upon a Separation from Service, and to the extent an Executive is deemed
to be a “specified employee” (as that term is defined in Section 409A of the
Code and pursuant to procedures established by the Company) on the Date of
Termination, notwithstanding any other provision in this Policy to the contrary,
such payment or benefit provision will not be made to the Executive during the
six month period immediately following the Date of Termination. Instead, on the
first day of the seventh month following the Date of Termination, all amounts
that otherwise would have been paid or provided to the Executive during the six
month period, but were not paid or provided because of this Section 7.2, will be
paid or provided to the Executive at such time without interest. This six month
delay will cease to be applicable if the Executive incurs a Separation from
Service due to death or if the Executive dies before the six month period has
expired.

8. Withholding Taxes. All compensation payable pursuant to this Policy shall be
subject to reduction by all applicable withholding, social security and other
federal, state and local taxes and deductions, and the Company shall be
authorized to make all such withholdings to the extent it determines necessary
under applicable law.

9. Acknowledgment. Executive acknowledges that this Policy does not constitute a
contract of employment or impose on the Company any obligation to retain
Executive as an employee and that this Policy does not prevent Executive from
terminating employment at any time.

10. Non-Duplication of Benefits; CIC Policy. The severance benefit under this
Policy is not intended to duplicate any other benefits provided by the Company
in connection with the termination of an employee’s employment, such as wage
replacement benefits, pay-in-lieu-of-notice, severance pay, or similar benefits
under any other benefit plans, severance programs, employment contracts, or
applicable federal or state laws, such as the WARN Acts. Should such other
benefits be payable, the severance benefit under this Policy will be reduced
accordingly or, alternatively, severance benefits previously paid under this
Policy will be treated as having been paid to satisfy such other benefit
obligations. In either case, the Company will determine how to apply this
provision and may override other provisions in this Policy in doing so. In
addition, and notwithstanding anything else provided herein, to the extent
Executive is entitled to severance payments and benefits upon termination of
employment pursuant to the Company’s Change in Control Policy or any other
change in control arrangements, this Policy will cease to apply and Executive’s
entitlement to severance benefits shall be governed solely by the Change in
Control Policy.



--------------------------------------------------------------------------------

11. Administration. The Compensation Committee is responsible for the
administration of this Policy and shall have all powers and duties necessary to
fulfill its responsibilities. The Compensation Committee shall determine any and
all questions of fact, resolve all questions of interpretation of the Policy
which may arise, and exercise all other powers and discretion necessary to be
exercised under the terms of the Policy which it is herein given or for which no
contrary provision is made. The Compensation Committee shall have full power and
discretion to interpret the Policy and related documents, to resolve
ambiguities, inconsistencies and omissions, to determine any question of fact,
and to determine the rights and benefits, if any, of any Executive or other
employee, in accordance with the provisions of the Policy. The Compensation
Committee’s decision with respect to any matter shall be final and binding on
all parties concerned. The validity of any such interpretation, construction,
decision, or finding of fact shall not be given de novo review if challenged in
court, by arbitration, or in any other forum, and shall be upheld unless clearly
arbitrary or capricious. The Compensation Committee may, from time to time, by
action of its appropriate officers, delegate to designated persons or entities
the right to exercise any of its powers or the obligation to carry out its
duties under the Policy.

12. Amendment and Termination. The Company reserves the right to amend or
terminate this Policy at any time and in any manner, without consent or advance
notice to Executives or other employees. No amendment or termination of the
Policy shall affect the rights of an Executive whose Date of Termination has
occurred prior to the date of such amendment or termination of the Policy and
who remains entitled to severance payments or benefits under this Policy.



--------------------------------------------------------------------------------

Exhibit A

Acknowledgment

I acknowledge that I received, read and understand the Humana Inc. Executive
Severance Policy (the “Policy”), which supersedes all prior agreements, programs
and arrangements with Humana Inc., written or oral, relating to the subject
matter hereof, including the terms of any offer letter agreements, as amended
from time to time. In the event of any inconsistency, the terms of the Policy
will govern. For the avoidance of doubt, the Policy will not have any impact on
the treatment of any outstanding equity awards that I hold, which will continue
to be treated in accordance with the terms and conditions set forth in the
applicable award agreement or equity plan. I also acknowledge that the Policy
extends additional benefits to me that are not covered under existing
agreements, programs and arrangements. This Acknowledgement is not an employment
contract or a guarantee of continued employment.

 

 

    

 

Name:      Date: Title:     

 